[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                      FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                             February 23, 2006
                             No. 05-13692                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                 D. C. Docket No. 03-00669-CR-2-WBH-1


UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

LEONARD MASON,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                           (February 23, 2006)


Before TJOFLAT, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
      Leonard Mason appeals his 21-month sentence for conspiracy to “knowingly

cause false representations to be made with respect to information required to be

kept in the records of a federal firearms licensee,” 18 U.S.C. §§ 371, 924(s)(1)(A),

and conspiracy to “knowingly and willfully engage in the business of dealing in

firearms without a license,” 18 U.S.C. §§ 371, 922(a)(1)(A). Mason argues that

the district court erred when it enhanced his offense level at sentencing for

obstruction of justice. We affirm.

                                I. BACKGROUND

      Mason and James Pray were indicted together in a superseding indictment

on January 20, 2004, for multiple federal firearms offenses. Mason pleaded not

guilty and proceeded to trial. At the close of the trial, the jury found Mason guilty.

      On June 23, 2004, the district court conducted a sentencing hearing. At the

hearing, the district court heard argument on the application of an enhancement for

obstruction of justice under section 3C1.1 of the federal Sentencing Guidelines.

The government argued that the obstruction enhancement was appropriate for two

reasons. First, the government argued that the enhancement was warranted

because, after learning that federal agents had interviewed Pray, Mason called

Rashaud Wayns, a convicted felon who purchased firearms from Mason and Pray,

and instructed him to “clean his house.” Wayns, who testified at trial, interpreted



                                           2
the comment as a direction to discard the firearms he possessed. Second, the

government argued that the enhancement was warranted because, after federal

agents came to Mason’s house to talk with him, Mason filed a false police report

with the Cobb County, Georgia, Police Department and claimed that nine pistols

were stolen from his unlocked vehicle. Two months later, when the agents

interviewed Mason at his home, Mason told the agents that weapons were stolen

from him and presented a copy of the police report to the agents.

      Mason argued that the enhancement was not appropriate because there was

no evidence that Mason’s false report had impeded significantly the investigation

or prosecution. The district court overruled the objected and enhanced the

sentence based on the false police report that Mason had filed. The district court

found that the report had caused a delay of several months. Immediately before

stating the calculation of the sentencing range under the Guidelines, the district

court also found that Mason had “warn[ed] his co-defendant in Washington or co-

conspirator in Washington.”

      With a two level enhancement, the district court calculated the appropriate

offense level to be 18, the criminal history category to be I, and the guideline

imprisonment range to be 27 to 33 months. After considering several factors,

including the serious nature of the crime, Mason’s limited criminal history, and the



                                           3
fact that Mason had been a good father and had a good work record, the district

court concluded that a sentence below the guideline range would be sufficient to

punish and deter Mason and entered a sentence of 21 months of imprisonment and

3 years of supervised release. Mason appeals the obstruction of justice

enhancement.

                          II. STANDARD OF REVIEW

      We review findings of fact by the district court for clear error. United States

v. Crawford, 407 F.3d 1174, 1177 (11th Cir. 2005). Whether the facts trigger an

enhancement for obstruction of justice is a question of law we review de novo. See

United States v. Banks, 347 F.3d 1266, 1269 (11th Cir. 2003).

                                 III. DISCUSSION

      Under section 3C1.1 of the Sentencing Guidelines, a defendant’s offense

level is enhanced by two levels if he willfully obstructed or attempted to obstruct

“the administration of justice during the course of the investigation, prosecution, or

sentencing of the instant offense of conviction,” and the obstructive conduct relates

to the defendant’s offense of conviction or a closely related offense. U.S.S.G. §

3C1.1. The application notes to section 3C1.1 provide a non-exhaustive list of

examples of obstructive conduct for which the enhancement would be appropriate.

See id. cmts. Application note 4(d) lists the act of “destroying or concealing or



                                           4
directing or procuring another person to destroy or conceal evidence that is

material to an official investigation or judicial proceeding . . . or attempting to do

so.” U.S.S.G. § 3C1.1, cmt. 4(d). Application note 4(g) lists the act of “providing

a materially false statement to a law enforcement officer that significantly

obstructed or impeded the official investigation or prosecution of the instant

offense.” U.S.S.G. § 3C1.1, cmt. 4(g). We require clear factual findings to

determine if the application of section 3C1.1 is supported. See United States v.

Alpert, 28 F.3d 1104, 1107-08 (11th Cir. 1994) (en banc). When the district court

applies the obstruction of justice enhancement, “it should note specifically what

each defendant did, why that conduct warrants the enhancement, and, if applicable,

how that conduct actually hindered the investigation or prosecution of the offense.”

Id. at 1108.

      The district court applied the enhancement because it concluded that Mason

had provided a false statement to a law enforcement officer that significantly

obstructed the investigation of the offense. The district court stated that Mason’s

false police report delayed the investigation and prosecution by several months.

The district court provided no further explanation.

      The district court failed to follow our admonition in Alpert that a court must

provide a specific explanation for the enhancement of a sentence based on a false



                                            5
statement to a law enforcement officer. The district court did not explain how

Mason’s conduct actually caused a delay in either the prosecution or investigation.

See id. The record also does not reveal how, if it all, Mason’s action delayed the

investigation.

      Mason’s appeal nevertheless fails for another reason. We may affirm the

application of the enhancement on any ground supported by the record. United

States v. Amedeo, 370 F.3d 1305, 1319 n.12 (11th Cir. 2004). The record reveals

an alternate basis for the enhancement.

      Mason’s attempt to direct Wayns to destroy or conceal material evidence is

sufficient to support the enhancement for obstruction under comment 4(d) to

section 3C1.1. At trial, Wayns testified that Mason called Wayns and warned him

to “clean his house,” which Wayns understood to mean he should get rid of his

guns. At sentencing, the district court found that Mason had warned his

coconspirator, and this finding by the district court was not clearly erroneous. In

contrast with application note 4(g), note 4(d) does not require the government to

show that the order to destroy or conceal evidence significantly impeded the

investigation. The finding of the district court supports the enhancement on this

alternative basis.




                                          6
                      IV. CONCLUSION

Mason’s sentence is

AFFIRMED.




                            7